Citation Nr: 0924189	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In December 2008, the Board 
remanded this matter for additional development.    


FINDING OF FACT

The Veteran's hepatitis C is not related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in April 
2004, March 2006, and August 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a notification letter to the Veteran prior to the 
August 2004 rating decision on appeal here.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until after 
the initial adjudication.  See Mayfield, supra.  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the Veteran's claim will be denied.  So 
the Veteran will not be negatively affected by the late 
notice regarding effective dates and ratings as no new 
effective date or rating will be assigned for the Veteran's 
claim.  Moreover, following complete notification, the RO 
readjudicated the Veteran's claim in the January 2007 and 
July 2007 Supplemental Statements of the Case of record.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely notice to be harmless error in this 
matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The Veteran claims he is entitled to service connection for 
hepatitis C.  He claims that he contracted this disorder as a 
result of handling injured bodies during combat.  In the 
August 2004 rating decision on appeal, the RO denied the 
Veteran's claim.  For the reasons set forth below, the Board 
agrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this matter, the record is clear that the Veteran 
currently has hepatitis C.  This is evidenced by VA and 
private treatment records, and by VA compensation examination 
reports dated in July 2004 and April 2007.  

In assessing whether this disorder relates to service, the 
Board notes at the outset the Veteran's claim that he 
incurred his disorder as a result of combat-related service.  
The Board has therefore assessed whether the combat 
presumption to service connection under 38 U.S.C.A. § 1154 
would apply in this matter.  38 U.S.C.A. § 1154(b) 
specifically provides that in the case of Veterans of combat, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  

If VA determines that the Veteran's service comprised combat 
with the enemy, and that his hepatitis plausibly relates to 
such experience, then the Veteran's lay testimony or 
statements regarding his claimed injury is accepted as 
conclusive evidence of its occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the Veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a Veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the Veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board cannot find that the evidence 
preponderates against the Veteran's assertion that he engaged 
in combat with the enemy, and was thereby exposed to the 
blood of injured service members.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Veteran's DD Form 214 evidences that 
he earned the Combat Infantryman Badge for service in Vietnam 
that commenced in May 1969.  So the Board cannot find the 
presumption noted under 38 U.S.C.A. § 1154 inapplicable here.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

Nevertheless, to grant service connection here, the record 
must still contain medical nexus evidence connecting the 
Veteran's hepatitis C to his in-service exposure to blood.  
See Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007) 
(38 U.S.C.A. § 1154, which reduces evidentiary burden for 
combat Veterans with respect to evidence of in-service 
incurrence of an injury, is not equivalent to a statutory 
presumption that the claimed disorder is service connected).  
And in this matter, the only medical evidence addressing the 
issue of nexus is squarely against the Veteran's claim.  In 
the April 2007 VA compensation examination report of record, 
the examiner stated that the Veteran's hepatitis C was likely 
related, not to service, but to post-service medical 
treatment for an unrelated disorder.    

The Board notes that the objective evidence of record 
supports the VA examiner's opinion.  The Veteran's October 
1970 separation report of medical examination is negative for 
a blood disease or a liver disorder.  The Veteran's December 
1970 separation report of medical history is negative for a 
blood disease or a liver disorder (the Veteran did report 
here, however, "bled excessively after injury or tooth 
extraction.")  The July 2004 VA compensation examination 
report indicated the Veteran's history that the onset of his 
hepatitis was in 1986, which is approximately 15 years 
following service.  The April 2007 VA compensation 
examination report indicated the Veteran's history that the 
onset of his hepatitis was in 1980 (discovered pursuant to 
prostate surgery), approximately 10 years following service.  
The earliest medical evidence of record of hepatitis is found 
in July 1992 private treatment records, dated over 21 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be evidence against a claim of service 
connection).  And the Veteran did not file a claim for 
service connection for hepatitis until February 2004, over 33 
years following service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  

Based on the totality of this evidence, the Board finds the 
preponderance of the evidence against the assertion that the 
Veteran's hepatitis C is causally related to service.  See 
Alemany, supra.  The benefit-of-the-doubt rule does not apply 
therefore and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for hepatitis C is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


